By the Court.

To admit this evidence would be, not only against an express provision of the statute, but against the known and established rule of evidence, at common law — that parol proof cannot be admitted to add to or vary a written contract. But, had all this been in writing, it would make no defence in the case; it could not effect the plaintiff’s right to recover at law. The defend.aiit would not certainly have been in a better situation than a mortgagor, after the day of payment is passed.
Verdict for the plaintiff, against William Webber, _ and for costs in favor of Benedict Webber, against the plaintiff.
The defendant filed a motion to redeem which was continued by agreement of the parties.